Citation Nr: 0716269	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran had active service from January 1955 to January 
1958. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for bilateral hearing loss 
and was assigned an initial noncompensable disability rating.  
The veteran contends that a July 2004 hearing evaluation, 
conducted subsequent to his November 2003 VA examination, 
indicated that his hearing loss is more severe than the 
currently assigned evaluation and, as such, an increased 
rating to a 10 percent evaluation is warranted.

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  The Board notes 
that the veteran was last afforded a VA examination in 
November 2003.  Since such examination a July 2004 statement 
and audiogram from Dr. Eisenmenger has been received.  The 
veteran's argument in his substantive appeal is, in 
substance, that this private medical record indicates that 
his hearing loss is worse, reflecting an increase in 
severity.  The Board observes that there is no additional 
medical evidence contained in the claims file and, therefore, 
there is no evidence addressing the current severity of the 
veteran's hearing loss.  As such, a remand is necessary in 
order to schedule the veteran for a VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's initial rating claim.  The United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, in a March 2005 
letter, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
initial rating claim, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability now on appeal.  This remand will enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran as to the type 
of evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for his initial rating 
claim now on appeal, as outlined by the 
Court in Dingess/Hartman, supra. 

2.	The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and 
severity of his bilateral hearing loss.  
The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine 
speech recognition scores.  The 
examiner also must review the claims 
file, to include Dr. Eisenmenger's July 
2004 statement and audiogram.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.

3.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




